UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2203



FREHIWOT TAFESSE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-674-106)


Submitted:   April 18, 2002                   Decided:   May 29, 2002


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frehiwot Tafesse, Petitioner Pro Se. Paul J. McNulty, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia; Allen Warren
Hausman, Assistant Director, Joshua Eric Terrence Braunstein,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Frehiwot Tafesse, a native and citizen of Ethiopia, petitions

this court for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reconsider the denial of her

untimely motion to reopen.         We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reconsider.          8 C.F.R. § 3.2(a), (b)(1)

(2001); Matter of Cerna, 20 I. & N. Dec. 399 (BIA 1991).                 We

accordingly affirm the Board’s order. We grant Respondent’s motion

for leave to file answering brief out of time, and dispense with

oral    argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                      2